                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                             )
                                                      )
       v.                                             )       Crim. No. 2:16-CR-94
                                                      )
BRIAN FOLKS aka “Moe,” aka “Moet Hart,”               )
               Defendant.                             )


  GOVERNMENT’S RESPONSE TO DEFENSE MOTION TO STRIKE PURPORTED
      SURPLUSAGE FROM THE FOURTH SUPERSEDING INDICTMENT

       The United States of America, by and through its attorney, Christina E. Nolan, United

States Attorney, files this response to the defendant’s motion that the Fourth Superseding

Indictment be amended to eliminate the word “victim” in order to avoid prejudice to the

defendant at trial. While the government does not concede that inclusion of the word “victim” in

an indictment is per se prejudicial to a defendant, the government does not oppose the

defendant’s request that the Fourth Superseding Indictment be amended to eliminate the word

“victim” for purposes of relaying the charges to the trial jury. However, given the sensitive

nature of the charges in this case and the small community in which the witnesses live, the

government urges the Court to replace “Victim A” with Victim A’s initials, and so on for all

other named victims. The government believes that replacing “Victim A” with Victim A’s

actual name or first name and last initial, as the defendant suggests, is contrary to the provisions

of the Justice for All Act, 18 U.S.C. § 3771, requiring that federal crime victims be treated with

fairness and with respect for dignity and privacy. The government reached out to the defense in

an attempt to arrive at a mutually agreeable solution, but the government has not yet learned of

the defendant’s position with respect to the government’s proposal.

       Dated at Burlington, in the District of Vermont, October 15, 2018.
          Respectfully submitted,

          UNITED STATES OF AMERICA

          CHRISTINA E. NOLAN
          United States Attorney


    By:   /s/ Abigail E. Averbach
          ABIGAIL E. AVERBACH
          Assistant U.S. Attorney
          P.O. Box 570
          Burlington, VT 05402-0570
          (802) 951-6725
          Abigail.e.averbach@usdoj.gov

          JOHN M. GORE
          Acting Assistant Attorney General
          Civil Rights Division

          By: /s/ Jared Fishman
          JARED FISHMAN
          Special Litigation Counsel
          EMILY SAVNER
          Trial Attorney
          Civil Rights Division, Criminal
          Section
          U.S. Department of Justice
          601 D Street, NW, 5th Floor
          Washington, DC 20530
          Telephone: (202) 598-1877
          Jared.Fishman2@usdoj.gov




2
                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                          )
                                                   )
       v.                                          )      Crim. No. 2:16-CR-94
                                                   )
BRIAN FOLKS aka “Moe,” aka “Moet Hart,”            )
               Defendant.                          )


                               CERTIFICATE OF SERVICE

              I, Abigail E. Averbach, Assistant United States Attorney for the District of

Vermont, do hereby certify that on October 15, 2018 I filed a copy of the foregoing

GOVERNMENT’S           RESPONSE        TO    DEFENDANT’S         MOTION          TO   STRIKE

PURPORTED SURPLUSAGE FROM THE FOURTH SUPERSEDING INDICTMENT via

the Court’s electronic filing system and, as so filed, a copy will be served on Natasha Sen and

Mark Kaplan, Counsels for Defendant, via ECF.


       Dated and signed at Burlington, Vermont this 15th day of October, 2018.


                                                   By:    /s/ Abigail E. Averbach
                                                          ABIGAIL E. AVERBACH
                                                          Assistant United States Attorney
                                                          U.S. Attorney’s Office
                                                          P.O. Box 570
                                                          Burlington, VT 05402
                                                          (802) 951-6725
                                                          abigail.e.averbach@usdoj.gov




                                              3
